                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                   Dec 26, 2018
1                                                                       SEAN F. MCAVOY, CLERK


2

3

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                   No.   2:10-cr-06018-EFS
                                                       [4:15-cv-05030-EFS]
7                              Plaintiff,

8                 v.                             ORDER DENYING CONSTRUED
                                                 MOTION FOR
9    ANTONIO AGUILAR-LOPEZ,                      RECONSIDERATION

10                             Defendant.

11

12         On October 5, 2018, Defendant Antonio Aguilar-Lopez filed “Petitioner’s

13   Memorandum Brief Motion Reply to the Government’s Order Denying Defendant’s

14   Petition for Writ of Error Coram Nobis § 1651 Pursuant Motion § 2255(F)(1)–(4), was

15   Untimely Motion Which Should Be Summarily Dismissed (Ineffective Assistance of

16   the Counsel),” ECF No. 283. The Court notes that Mr. Aguilar-Lopez uses the term

17   “Writ of Error of Coram Nobis,” in the title of his brief. Id. However, his arguments

18   do not correspond to the Court’s Order denying Mr. Aguilar-Lopez’s Petition for Writ

19   of Coram Nobis, ECF No. 280. See generally ECF No. 283. Instead, he reiterates the

20   same arguments he presented in his 2015 “Motion to Vacate, Set Aside, or Correct

21

22




                                Order Denying Motion for Reconsideration— Page 1 of 4
1    Sentence Under 28 U.S.C. § 2255,” ECF Nos. 257, 260.1 He also cites to and

2    challenges the Court’s Order denying the same, ECF No. 261. See ECF No. 283. The

3    Court therefore construes the October 5, 2018 brief as a Motion for Reconsideration

4    of ECF No. 261.2

5           On December 21, 2018, Mr. Aguilar-Lopez filed a “Memorandum Brief Motion

6    Supplement of his Reply to the Government Order Denying for Writ of Error Coram

7    Nobis § 1651 Pursuant § 2255 Motion (F)(1)–(4), was Untimely his Reply was

8    Submitted on October 2, 2018 As Granted Relief–(Ineffective Assistance of the

9    Counsel).”3 ECF No. 285. This filing is an exact copy of a previous motion

10   Mr. Aguilar-Lopez entered for leave to file a successive § 2255 petition in cause

11   number 2:09-CR-06045-EFS. See id; see also 2:09-CR-06045-EFS, ECF No. 148.

12   However, the title of the document states that it is a “supplement” to the brief that

13   contains a similar title as the construed Motion for Reconsideration, and it

14   references the Motion’s signing date. See ECF Nos. 283, 285. Therefore, the Court

15

16

17
     1   Mr. Aguilar-Lopez originally submitted the relevant § 2255 Motion on March 30, 2015.
         ECF No. 257. On May 5, 2015, the Court ordered Mr. Aguilar-Lopez to supplement his motion to
18       include information supporting equitable tolling of § 2255(f)’s one-year filing requirement, and
         warned that if he failed to do so his motion would be dismissed as untimely. ECF No. 259. On
19       July 20, 2015, Mr. Aguilar-Lopez responded to the Court’s Order by filing the exact same § 2255
         motion again with no added information. ECF No. 260. The Court then dismissed the § 2255
         motion as untimely. ECF No. 261.
20   2   The Court is further persuaded that it should construe this as a Motion for Reconsideration
         because Mr. Aguilar-Lopez notes in his Supplement that this brief was “made in consideration
21       under Rule 59(e),” which governs motions for reconsideration. ECF No. 285 at 4.
     3   Mr. Aguilar-Lopez originally filed this Supplement in his other case number, 2:09-CR-06045-EFS.
22       See 2:09-CR-06045-EFS, ECF No. 152. However, because he specifically references his “October
         2, 2018” brief, which was the signing date for his construed Motion for Reconsideration in the
         present case number, the Court has filed the Supplement in the present matter as well. See ECF



                                     Order Denying Motion for Reconsideration— Page 2 of 4
1    construes the brief, ECF No. 285, as a supplement to the construed Motion for

2    Reconsideration, ECF No. 283.

3           Federal Rule of Civil Procedure 59(e) states that a motion to amend or

4    reconsider a judgment “must be filed no later than 28 days after the entry of the

5    judgment.” The Court’s Order denying Mr. Aguilar-Lopez’s § 2255 motion was

6    docketed on July 23, 2015—over three years ago. ECF No. 261. The Court therefore

7    declares Mr. Aguilar-Lopez’s construed Motion for Reconsideration to be untimely.4

8           Even if Mr. Aguilar-Lopez’s Motion for Reconsideration was timely,

9    reconsideration is an “extraordinary remedy” that should not be granted absent

10   “highly unusual circumstances,” such as where (1) newly discovered evidence has

11   emerged; (2) the Court committed clear error; or (3) there was an intervening change

12   in the controlling law. Kona Enters. v. Estate of Bishop, 229 F.3d 877, 890

13   (9th Cir. 2000).    Mr.    Aguilar-Lopez      has    not    demonstrated       such    unusual

14   circumstances. As such, and for the reasons stated above, the Court denies

15   Mr. Aguilar-Lopez’s construed Motion for Reconsideration, ECF No. 283.

16          Accordingly, IT IS HEREBY ORDERED:

17          1. Defendant Antonio Aguilar-Lopez’s “Petitioner’s Memorandum Brief

18               Motion Reply to the Government’s Order Denying Defendant’s Petition

19               for Writ of Error Coram Nobis § 1651 Pursuant Motion § 2255(F)(1)–(4),

20

21   4   Even assuming Mr. Aguilar-Lopez is responding to the Court’s Order Denying Petition for Writ
         of Error Coram Nobis, ECF No. 281, Mr. Aguilar-Lopez’s motion is still untimely. The Court’s
22       Order was filed on January 3, 2018. ECF No. 281. Mr. Aguilar-Lopez filed his construed Motion
         for Reconsideration on October 5, 2018, which is significantly past the 28-day deadline.
         ECF No. 283.



                                    Order Denying Motion for Reconsideration— Page 3 of 4
1                   was Untimely Motion Which Should Be Summarily Dismissed

2                   (Ineffective Assistance of the Counsel),” ECF No. 283, is CONSTRUED

3                   as a Motion for Reconsideration and is DENIED. This file shall remain

4                   CLOSED.

5              2. The Clerk’s Office is directed to ENTER JUDGMENT pursuant to

6                   Federal Rule of Civil Procedure 58(a), for the United States, in

7                   the related civil file, No. 4:15-cv-05030-EFS. The civil file shall

8                   remain CLOSED.

9              3. The Court DECLINES to issue a certificate of appealability. See

10                  28 U.S.C. § 2253(c)(2).

11             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   to provide copies to Mr. Aguilar-Lopez and the United States Attorney’s Office for

13   the Eastern District of Washington.

14             DATED this 26th day of December 2018.

15
                                               s/Edward F. Shea
16                                               EDWARD F. SHEA
                                         Senior United States District Judge
17

18

19

20

21

22



     Q:\EFS\Criminal\2010\10-cr-6018;Aguilar-Lopez.Deny Mtn for Reconsideration.LC01.docx
                                               Order Denying Motion for Reconsideration— Page 4 of 4
